Citation Nr: 1811083	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for ovarian cyst surgery.

2.  Entitlement to service connection for a gynecological disorder, to include endometriosis and ovarian cysts status post laparoscopic hysterectomy and right ovarian cystectomy with scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

According to the National Personnel Records Center (NPRC), the Veteran served honorably on active duty for training (ACDUTRA) from November 1986 until April 1987, and on active duty from December 1991 to April 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016, and a transcript is of record.

As a result of this decision the Veteran's service connection claim is reopened, and will be recharacterized as reflected on the title page in light of the various gynecological findings and diagnoses of records.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a gynecological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims file and service treatment records (STRs) contained therein were misplaced or destroyed and the Veteran's claims file was rebuilt in 2008.

2.  An October 2008 rating decision declined to reopen the Veteran's claim of entitlement to service connection for ovarian cyst surgery, citing to a prior final decision on the merits that is not of record.

3.  Regardless of the date of the prior denial, evidence received since 2008 when the claims file was rebuilt includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for ovarian cysts.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for ovarian cyst surgery.  38 U.S.C. §§ 5107, 5108 (2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with her claim decided herein are moot.  The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Claims to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

An October 2008 rating decision documented receipt of the Veteran's October 2007 request to reopen her claim of entitlement to service connection for ovarian cyst residuals on grounds of clear and unmistakable error.  The October 2008 rating decision reported the Veteran's original claim was denied on the grounds that the Veteran did not have a chronic disability due to ovarian cyst removal surgery.  The Board is unaware what records were available at the time of the prior rating decision, however it is assumed the STRs were of record as they were in the claims file when it was misplaced or destroyed.  The Veteran's STRs show that in March 1995 the Veteran was diagnosed with a Bartholin gland abscess and ovarian cyst.

Evidence received since the prior final denial, which had to occur prior to 2008, includes an October 2008 surgical pathology report from First Health Moore Regional Hospital that documents a clinical history of endometriosis, dysmenorrhea, and pelvic adhesive disease.  The Veteran underwent a laparoscopic supra-cervical hysterectomy, and right ovarian cystectomy.  In an October 2013 submission, the Veteran wrote that her 1995 service treatment records did show evidence of ovarian cyst and adenomyosis, but she only received treatment for those conditions from a private doctor which was why there were no STRs related to treatment of an ovarian cyst, endometriosis, or adenomyosis.  She stated that she was told by her physician in March 1995 that she had an ovarian cyst in addition to a Bartholin cyst, but the main concern was to treat the Bartholin abscess.  She stated that her in-service diagnoses were confirmed by her later private treatment records, namely an August 1998 record documenting a questionable mass noted in the pelvic region in the right vaginal area.  She also wrote that she participated in regular, rigorous reserve duty and training that caused her to have heavy, painful menstrual cycles and pain in her pelvic region.  At the November 2016 Board hearing, the Veteran reported that her symptoms of heavy bleeding and cramping first began during her first menstrual cycle after basic training.  She recalled first being diagnosed with endometriosis around 1995 when her Bartholin's cyst was discovered.  She clarified she was diagnosed at the time with both a Bartholin's cyst and an ovarian cyst, but no action was taken regarding the ovarian cyst in 1995.  She continued to have problems with endometriosis and ovarian cysts afterwards.

The Board finds that new and material evidence has been presented.  The evidence, including the private treatment records and statements of the Veteran, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim.  In this case, the evidence indicates the Veteran's endometriosis and ovarian cysts had their onset in service and resulted in chronic gynecological problems.   See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance to obtain an adequate examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened 

ORDER

The claim of entitlement to service connection for ovarian cysts is reopened.
REMAND

Remand is required to obtain an adequate VA examination and opinion that addresses all relevant evidence and accurately portrays the facts.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Available STRs show that in November 1986 the Veteran had break through bleeding following her menstrual cycle.  The assessment was pelvic pain, and dysfunctional uterine bleeding.  Later that month, the assessment was break through bleeding, with a notation of "withdrawal secondary to going off pill," and the Veteran was prescribed birth control.  March 1995 records from a period of ACDUTRA show the Veteran had a draining Bartholin's gland abscess, lower abdominal pain, and lumps on both sides of the abdomen.  A March 1995 line of duty determination found that the Veteran was on official orders when a cyst was discovered.  The diagnosis was Bartholin's gland abscess "(ovarian cyst)", and it was noted in the history that the Veteran had vaginal swelling and pain and evaluation had shown an ovarian cyst.  July 1998 medical evaluation Board proceedings note the Veteran had a past medical history of dysfunctional uterine bleeding and uterine fibroids.  

A November 1998 private record noted the Veteran's overall pelvic pain pattern was consistent with that of dysmenorrhea.  The impression was suspect endometriosis.  The Veteran underwent a laparoscopy in February 2001 that showed evidence of mild endometriosis in the cul-de-sac of the uterus.  An October 2003 record reported the Veteran continued to have pelvic pain and probable recurrence of endometriosis given her long history with the disease and past history of known adhesive disease.  A September 2004 record documented the Veteran's endometriosis would worsen if she was not taking contraception medication.  An October 2008 private surgical pathology report documents a clinical history of endometriosis, dysmenorrhea, and pelvic adhesive disease.  The Veteran underwent a laparoscopic supra-cervical hysterectomy, and right ovarian cystectomy.  

In April 2010 the Veteran wrote that while on active duty she constantly had problems with uncontrollable bleeding, abdominal pain, and cramping.

In June 2011 VA solicited an independent medical opinion from Dr. RC.  The Veteran gave a history of a gynecological condition beginning in 1990 due to endometriosis, ovarian cyst, and dysfunctional uterine bleeding.  The Veteran reported dysfunctional uterine bleeding since 1987.  Dr. RC stated that for the claimed condition of ovarian cyst surgery, the diagnosis was status post laparoscopic hysterectomy and right ovarian cystectomy with scar, and the only identified residual was a scar.  Dr. RC opined that it was at least as likely as not that the ovarian cystectomy was related to the Veteran's in-service ovarian issue.  Dr. RC wrote "it was reported in the request that the claimant had a history of ovarian cysts addressed during active duty, however this report is not found in the records reviewed."  

In a July 2011 addendum, Dr. RC clarified that status post laparoscopic hysterectomy and right ovarian cystectomy with scar was not related to the Veteran's period of service.  Dr. RC explained that the surgical procedure was performed for dysfunctional uterine bleeding and continued complications of endometriosis, as well as lysis of adhesions.  She had a right ovarian copus luteum cyst and an ovarian cystectomy was performed.  Dr. RC highlighted that the Veteran's July 1986 entrance examination showed the Veteran was on birth control and had normal, regular menses without cramps, and was only diagnosed with a Bartholin's cyst rather than an ovarian cyst.  Dr. RC clarified that the in-service records were consistent with Bartholin's cyst as opposed to an ovarian cyst.  While the records from 2004 stated the Veteran had a long history of endometriosis, Dr. RC stated there was no evidence of that condition in-service.

The Board finds that Dr. RC's opinion is inadequate for failure to address the STRs showing that in November 1986 the Veteran was assessed as having dysfunctional uterine bleeding and pelvic pain in light of his conclusion that the Veteran's later surgery was due in part for dysfunctional uterine bleeding.  The November 1986 report of symptoms coincides with the Veteran's testimony that she first developed gynecological problems after boot camp.  The Veteran has also testified that she was diagnosed with both a Bartholin's gland abscess and an ovarian cyst, and this is not incongruent with the record.  The Board finds that Dr. RC failed to adequately address relevant evidence and his opinion is therefore inadequate and a new examination and opinion must be obtained.

On remand efforts must be made to identify and obtain outstanding and relevant VA or private treatment records.  38 C.F.R. § 3.159(c)(1) (2017); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Specifically, efforts must be made to retrieve private records related to a reported April 2010 surgery.

Remand is also necessary to verify the Veteran's period of ACDUTRA and obtain any outstanding STRs.  The Veteran has testified that she frequently had abdominal pain and heavy bleeding as a result of training exercises, and the Veteran had service in the Reserves.  Of record is a line of duty determination regarding the 1995 cyst discovery, but no additional records regarding the Veteran's reported sick call visits during trainings.  On remand, the RO should attempt to verify all periods of ACDUTRA as the Veteran argues in part a gynecological disease may have had its onset during a period of ACDUTRA.

In May 2010 VA drafted a formal finding of unavailability regarding the STRs.  The RO explained that the Veteran's claims file was misplaced or destroyed and had to be rebuilt.  The RO then explained that a located 1999 rating decision established that the Veteran's STRs were part of her claims file, and determined that any further efforts to obtain the Veteran's STRs would be futile.  The RO's finding presumes that all available treatment records were associated with the claims file at the time of the 1999 rating decision, but there is insufficient evidence to establish that fact.  On remand, the RO should undertake additional efforts to verify that all STRs have been associated with claims folder.  Additionally, Dr. RC cited to the Veteran's July 1986 entrance examination, but a review of the record fails to disclose a copy of that particular service record.  It appears that record is in VA's possession, and necessary efforts should be made to obtain it.  As the matter is being remanded, the Veteran should again be advised to submit any STRs in her possession.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA.  The AOJ must identify each verified period of ACDUTRA and INACDUTRA in a memorandum to the file that should then be associated with the claims folder for the examiners review.  Summarize the findings and all actions taken, and include a copy of the summary in the claims file. 

2.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to obtain all STRs, include any from periods of ACDUTRA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

4.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, specifically records related to an April 2010 surgery.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination, with an examiner qualified to opine on gynecological disorders, to determine the etiology of her claimed gynecological disorder, to include endometriosis and ovarian cysts status post status post laparoscopic hysterectomy and right ovarian cystectomy with scar.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  Identify all gynecological conditions present since 2010.  The examiner's attention is directed to the following: the July 1998 Medical Board Proceedings; August 1998 Southern Pines records; a February 2001 Southern Pines laparoscopy report; an October 2003 Southern Pines record; and October 2008 First Health pathology report.

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed gynecological disorder had onset in, or was otherwise caused by, the Veteran's military service.  The examiner must specifically address the following:  the July 1986 entrance examination noting normal menses; the November 1986 assessment of pelvic pain and dysfunctional uterine bleeding; and the Veteran's testimony that her pain and heavy bleeding began during her first menstrual cycle following boot camp.  

The examiner is requested to discuss the significance, if any, of the November 1986 record documenting the Veteran had symptoms secondary to birth control pill withdrawal, and the September 1998 treatment record noting the Veteran's endometriosis symptoms would worsen if she were not taking contraceptives.

c)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a gynecological disease is due to disease or injury incurred in a period of ACDUTRA.  The examiner's attention is directed to the following: the March 1995 line of duty determination and STRs; July 1998 medical board proceedings; the Veteran's testimony that she was diagnosed with both an ovarian cyst and a Bartholin's cyst in 1995 and that she participated in regular, rigorous reserve duty and training that caused her to have heavy, painful menstrual cycles and pain in her pelvic region.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


